Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 and 16 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 1 is amended, claim 16 is added, and claims 1-16 are pending.

Pending claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  A combination of prior arts Noda et al. (US 2013/0209819 A1) and Hardin et al. (US 2017/0148937 A1) teaches a decorative sheet comprising a surface protection layer {meets the claimed transparent colored layer} and a decoration layer {meets the claimed metallic base layer}.  The combination of the prior arts teaches the surface protection layer comprises a multifunctional methacrylate monomer and a thermoplastic resin, a crosslinking agent, and a colorant.  The combination of the prior arts teaches the decoration layer comprises scale-like foil powder of aluminum {meets the claimed aluminum pigment} and white inorganic pigment {meets the claimed light scattering component}, acrylic base resin and vinyl base resin {meet the claimed surface adjusting agent}, a leveling agent, and a rheology control agent.
However, Noda and Hardin either singly or as a combination do not teach or suggest: (1) the amount of the aluminum powder is 15-70 parts by mass based on 100 parts by mass of the decoration layer; (2) the amount of the white inorganic pigment is 5-55 parts by mass based on 100 parts by mass of the decoration layer; and (3) the amount of the colorant is 0.5-10 parts by mass based on 100 parts by mass of the surface protection layer as recited in claims 1 and 16.  Noda and Hardin either singly or as a combination do not teach or suggest: (a) the aluminum powder is surface treated with silica as recited in claim 16; and (b) the amount of the aluminum powder is 0.2-6 parts by mass and the amount of the white inorganic pigment is 0.1 -10 parts by mass, based on 100 parts by mass of the decoration layer as recited in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
May 4, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785